PER CURIAM: *
Appealing the judgment in a criminal case, Jose Emilio Aponte-Carrasco raises an argument that he concedes is foreclosed by United States v. Rodriguez-Escareno, 700 F.3d 751, 753-54 (5th Cir.2012), which held that the sentence enhancement provided for in U.S.S.G. § 2L1.2(b)(l)(A)(i) applies to a conviction for the federal crime of conspiracy to commit a federal drug trafficking offense. The unopposed motion for summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.